oO Oo YTD A BW PN =

YPN NY NY YP NY NY NY NY BS He eB ee ewe en DW Dein
oN DAM FF WNeHKH BO MI HA BONY HBS

 

 

Case 2:19-cv-00367-RSL Document 12 Filed 10/17/19 Page 1 of 4

The Honorable Robert 8S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
SEATTLE

RANDI GOMEZ CERVANTES,

Plaintiff, CASE NO. 2:19-cv-00367-RSL

Vv.
CYNTHIA MUNITA, Field Office Director for| JOINT MOTION TO STAY

United States Citizenship and Immigration PROCEEDINGS
Services, Seattle Office, et al.,

 

Defendants.

 

Plaintiff, Randi Gomez Cervantes, and Defendants, Cynthia Munita, et al. (collectively, “the
parties”), by and through their respective counsel, jointly move to further stay all proceedings in this
matter for an additional 30 days, until November 18, 2019, to allow sufficient time for U.S.
Citizenship and Immigration Services (“USCIS”) to issue a decision on Plaintiff's application to
adjust to permanent resident status (“Form I-485”), the denial of which is the subject of this
litigation.

On July 19, 2019, the parties jointly moved to stay proceedings for 90 days, until October 17,
2019, and the Court granted that motion on July 24, 2019. ECF No. 11. As indicated in that prior

SECOND JOINT MOTION TO STAY PROCEEDINGS - 1 U.S. Department of Justice
(2:19-ev-00367-RSL) Civil Division
Office of Immigration Litigation
P.O. Box 868,
Ben Franklin Station

Washington D.C., 20044
oo fe YTD OH BR WW YH

NY NY NY NY NY NY PY DYN ROR Re He ee oe Be
ao NH NF WD YY KK CG CO wn HD HW BR WN fF OC

 

 

Case 2:19-cv-00367-RSL Document 12 Filed 10/17/19 Page 2 of 4

motion to stay proceedings, USCIS reopened Plaintiff's Form I-485 and re-interviewed Plaintiff on
July 16, 2019. ECF No. 10. USCIS subsequently interviewed an additional individual with
knowledge relevant to the application. A decision on Plaintiff's Form I-485 is now pending. Insofar
as USCIS’s forthcoming decision may obviate the need for further proceedings in this matter, the
parties jointly move that proceedings be stayed an additional 30 days, until November 18, 2019. This
motion is thus supported by good cause and will not result in undue delay in the administration of
this case. If the Court grants this Order, the parties will jointly update the Court on or before
November 18, 2019, as to the necessity of further proceedings.

WHEREFORE, the parties jointly move that this Court stay proceedings for an additional 30
days, until November 18, 2019, pending USCIS’s further administrative action on Plaintiff's Form
1-485.

DATED this 17th day of October, 2019.

Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General
Civil Division

WILLIAM C. PEACHEY
Director, District Court Section
Office of Immigration Litigation

COLIN A. KISOR
Deputy Director, District Court Section
Office of Immigration Litigation

s/C. Frederick Sheffield

C. FREDERICK SHEFFIELD,
Florida Bar #59505

Senior Litigation Counsel

United States Department of Justice
Civil Division

Office of Immigration Litigation
District Court Section

SECOND JOINT MOTION TO STAY PROCEEDINGS - 2 U.S. Department of Justice
(2:19-cv-00367-RSL) Civil Division
Office of Immigration Litigation
P.O. Box 868,
Ben Franklin Station

Washington D.C., 20044
Oo Oo SN DH wm BB WY HH eB

YN NY NY KY NY NY NY NF He eRe em Ye ew ew YD YB ow

 

 

Case 2:19-cv-00367-RSL Document 12 Filed 10/17/19 Page 3 of 4

P.O. Box 868, Ben Franklin Station
Washington D.C., 20044

Phone: (202) 532-4737

Fax: (202) 616-4975
Carlton.f.sheffield@usdoj.gov

Attomeys for Defendants

s/Victoria Dobrin
VICTORIA DOBRIN
Dobrin & Han

705 Second Ave, Ste 901
Seattle, WA 98104

(206) 448-3440
Vicky@dobrin-han.com

Attomey for Plaintiff

ORDER

IT IS SO ORDERED. In accordance with the joint motion of the parties, the case is stayed

for an additional 30 days, until November 18, 2019. On or before November 18, 2019, the parties

shall provide the Court with a joint status report as to the need for further proceedings.

th
DATED THISZS day of )\eldotr 2019.

SECOND JOINT MOTION TO STAY PROCEEDINGS - 3
(2:19-cv-00367-RSL)

Hl § Casouk

HON. ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE

U.S. Department of Justice

Civil Division

Office of Immigration Litigation
P.O. Box 868,

Ben Franklin Station
Washington D.C., 20044
